 

Exhibit 10.2

 

DELAYED DRAW TERM NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR OTHER APPLICABLE SECURITIES LAW AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING THE TRANSFER OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION.

 

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) WITHIN
THE MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), AND THIS LEGEND IS REQUIRED BY TREASURY REGULATIONS PROMULGATED
UNDER SECTION 1275(c) OF THE CODE.

 

Holders may obtain information regarding the amount of OID (IF ANY), the issue
price, the issue date, and the yield to maturity relating to the notes by
contacting THE LEGAL DEPARTMENT at THEMAVEN, INC., 1500 FOURTh AVENUE, SUITE
200, SEATTLE, WA 98101, LEGAL@MAVEN.IO, OR AT (646) 732-4427.

 

THEMAVEN, INC.

 

15.00% Delayed Draw Term Note

 

No. R-5

$12,000,000.00 March 24, 2020

 

THEMAVEN, INC., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to BRF FINANCE CO., LLC (the foregoing, and any
successors or its registered assigns of this Note, “Holder”), the principal
amount of TWELVE MILLION DOLLARS ($12,000,000), with EIGHT MILLION DOLLARS
($8,000,000) in principal amount due on the Delayed Draw Term Notes First
Maturity Date and all remaining amounts hereunder due on the Delayed Draw Term
Notes Second Maturity Date, with interest (computed on the basis of the actual
number of days elapsed over a 360-day year) on the unpaid balance of such
principal amount at the rates, on the dates and in the manner specified in the
Note Purchase Agreement (as defined below); provided that in no event shall the
amount payable by the Company as interest on this Note exceed the highest lawful
rate permissible under any law applicable hereto. Payments of principal,
premium, if any, and interest hereon shall be made in lawful money of the United
States of America by the method and at the address for such purpose specified in
the Note Purchase Agreement hereinafter referred to, and such payments shall be
overdue for purposes hereof if not made on the originally scheduled date of
payment therefor, without giving effect to any applicable grace period.

 



   

 

 

This Note is one of the Company’s 15.00% Delayed Draw Term Notes, issued
pursuant to that certain Second Amended and Restated Note Purchase Agreement,
dated as of March 24, 2020 (such agreement, as amended, modified and
supplemented from time to time, the “Note Purchase Agreement”), among, among
others, the Company, the other Note Parties named therein, and the Purchasers
named therein, and the holder hereof is entitled to the benefits of the Note
Purchase Agreement and the other Note Documents referred to in the Note Purchase
Agreement and may enforce the agreements contained therein and exercise the
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the terms thereof.

 

This Note is subject to prepayment only as specified in the Note Purchase
Agreement.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Note Purchase Agreement.

 

This Note is in registered form and is transferable only by surrender hereof at
the principal executive office of the Company as provided in the Note Purchase
Agreement. This Note may not be transferred except in accordance with the
provisions of the Note Purchase Agreement and any purported transfer in
violation of the terms of the Note Purchase Agreement shall be null and void.
The Company may treat the person in whose name this Note is registered on the
Note register maintained at such office pursuant to the Note Purchase Agreement
as the owner hereof for all purposes, and the Company shall not be affected by
any notice to the contrary.

 

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the unpaid balance of the principal of this Note may be
declared and become due and payable in the manner and with the effect provided
in the Note Purchase Agreement.

 

The parties hereto, including the makers and all guarantors and endorsers of
this Note, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



   

 

 

IN WITNESS WHEREOF, the Company has executed this Note as an instrument under
seal as of the date first above written.

 

  THEMAVEN, INC.       By:                         Name:     Title:  

 

[Signature Page – Note] 

 



   

